Citation Nr: 0722281	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in March 
2006, the veteran requested a personal hearing.  In August 
2006, the veteran presented testimony at a personal hearing 
conducted by the use of video conference equipment at the St. 
Louis RO before a Veterans Law Judge (VLJ) sitting in 
Washington, D.C.  A transcript of this personal hearing is in 
the veteran's claims folder.  During the hearing, the veteran 
submitted additional evidence that had not been reviewed by 
the RO with a waiver of the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The veteran is currently assigned a 60 percent disability 
for his asthma and is assigned noncompensable (0 percent) 
percent disability evaluations for both his status post left 
foot puncture wound with callous formation and status post 
nasal septoplasty.

2.  The veteran's service-connected disabilities have not 
been shown to render him unemployable.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claim, a 
letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claim decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  Finally the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, records 
from the VAMC, and records from other Federal agencies.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2005 letter told him to provide any 
relevant evidence in his possession. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for TDIU.  In a letter dated in March 
2006, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date for the disability on appeal.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  In any event, any defects 
(as to substance or timeliness) in the notice as to the 
assigned disability rating or effective date are rendered 
moot as TDIU benefits are not warranted.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also afforded a VA examination in May 2005 
for this asthma, which is the disability he states renders 
him unable to work.  38 C.F.R. § 3.159(c)(4).  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

In this case, the veteran is service-connected for asthma for 
which he is currently assigned a 60 percent disability 
evaluation.  He is also service-connected for status post 
puncture wound of his left foot with callous formation for 
which his current disability evaluation is noncompenable (0 
percent) and for status post nasal septoplasty for which his 
current evaluation is also noncompensable.  Thus, the veteran 
has at least one disability ratable at 60 percent.  As such, 
he does meet the minimum schedular criteria for TDIU under 38 
C.F.R. § 4.16(a).

Even though the veteran meets the aforementioned percentage 
requirements, the evidence must show that the veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon 
review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that the 
veteran is unable to work due only to his service-connected 
disabilities.  

During his August 2006 hearing, the veteran testified that he 
was terminated from his job at the postal service because of 
excessive absenteeism due to his service-connected asthma.  
He stated that dust, fumes, and weather changes worsen his 
asthma.  In particular, the veteran contended that the dust 
from the paper at the post office worsened his asthma.  He 
reported that he tried to obtain work at a cardboard factory 
after his termination from the postal service but was not 
hired due to his asthma.  The veteran was currently working 
on obtaining a college degree in order to become qualified 
for a job that does not require working with dust and fumes.  

A letter from the postal service dated in December 2004 
reflected that the veteran was terminated after four and a 
half years for failing to maintain a regular work schedule.  
In particular, within an approximate four month period, the 
veteran had 26 hours of emergency leave without pay, 64 hours 
of emergency annual leave, 24 hours of sick leave, and 184 
hours of absence without official leave.  However, the postal 
service did not elaborate on the reasons for his unscheduled 
absences.  

Although VA and private medical records dated during the time 
period the veteran worked at the post office indicated that 
he missed work in part due to his asthma and that he has 
environmental work restrictions, they do not establish that 
he was terminated solely for his asthma or that he is unable 
to work only because of his service-connected asthma.  The 
record reflected that the veteran worked at the postal 
service from approximately March 2000 to December 2004.  VA 
medical records within that time period indicated that in 
October 1999, he was specifically cleared to work in an 
environment with excessive heat, humidity, dust, fume, smoke, 
and gases because his asthma was stable.  In December 2000 
and April 2001, he requested a note for missing work due to 
his asthma.  In June 2001, the veteran had a worsening of his 
asthma due to his environment and was told to avoid dust in 
his job area, hot and dry weather, and passive smoking, as 
they made his asthma worse.  In November 2001, the veteran 
required three days off work and rest due to his asthma that 
was believed to have worsened due to his environment.  
Specifically in November 2002, the veteran was given a letter 
stating that he had chronic asthma and could not work where 
environmental triggers were present.  Importantly, the record 
noted that this letter was needed for the post office because 
the veteran had been placed in situations where he had an 
asthma attack.  

However, the fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough.  As noted 
above, the question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Although 
there is a letter from VA Dr. S.T.K. stating that the veteran 
would benefit if he received disability for a year due to his 
asthma, he did not state that the veteran was unable to work 
because of his asthma.  Significantly, the veteran testified 
during his hearing that he can work in a relatively clean 
environment as his asthma does not bother him.  Moreover, the 
record reflected that the veteran has a completed at least 
two years of education towards a degree and has received 
vocational rehabilitation benefits.  The Board commends the 
veteran for his desire to finish his degree and to obtain a 
better job.  However, although the veteran has environmental 
work place restrictions, he has not been shown to be unable 
to work, and therefore, he is not entitled to TDIU.  

Based on the foregoing, the Board concludes that while the 
veteran undoubtedly has industrial impairment as a result of 
his service-connected disabilities, as evidenced by his 60 
percent disability evaluation, the evidence does not show 
that these service-connected disorders preclude gainful 
employment.  The Board notes that "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations."  38 C.F.R. § 4.1.  Based on a review of the 
evidence of record, the Board is of the opinion that the 
disability evaluations assigned to the veteran's disorders 
under the VA Schedule for Rating Disabilities accurately 
reflect the veteran's overall impairment to his earning 
capacity due to his service- connected disabilities.  
Therefore, a total rating for compensation based on 
individual unemployability due to a service-connected 
disability is not warranted.


ORDER

Entitlement to TDIU is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


